Citation Nr: 0912141	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-09 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a right 
hip replacement.

2. Entitlement to service connection for residuals of a left 
hip replacement.


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart 
of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1967 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2007, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

In December 2007, the claim was remanded for further 
evidentiary development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).

While on appeal in a rating decision in September 2008, the 
RO granted service connection for residuals of a lumbar spine 
decompression laminectomy at L4-5 and assigned a 10 percent 
disability rating.  With the grant of service connection for 
disability of the lumbar spine, the record raises the claim 
of service connection for bilateral hip replacement secondary 
to the service-connected disability of the lumbar spine, 
which is referred to the RO for appropriate action. 


FINDINGS OF FACT

1. The residuals of a right hip replacement, a complication 
of arthritis, were not affirmatively shown to have had onset 
during service; arthritis of the right hip as a chronic 
disease was not manifest to a compensable degree within one 
year of separation from service; and the residuals of a right 
hip replacement, a complication of arthritis, first 
documented after service beyond the one-year presumptive 
period for arthritis as a chronic disease, are unrelated to 
an injury, disease, or event of service origin. 

2. The residuals of a left hip replacement, a complication of 
arthritis, were not affirmatively shown to have had onset 
during service; arthritis of the left hip as a chronic 
disease was not manifest to a compensable degree within one 
year of separation from service; and the residuals of a left 
hip replacement, a complication of arthritis, first 
documented after service beyond the one-year presumptive 
period for arthritis as a chronic disease, are unrelated to 
an injury, disease, or event of service origin.

CONCLUSIONS OF LAW

1. Residuals of a right hip replacement, a complication of 
arthritis, were not incurred in or aggravated by service; and 
service connection for arthritis of the right hip may not be 
presumed based on the one-year presumption for a chronic 
disease.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2. Residuals of a left hip replacement, a complication of 
arthritis, were not incurred in or aggravated by service; and 
service connection for arthritis of the left hip may not be 
presumed based on the one-year presumption for a chronic 
disease.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2004 and in December 2007.  The 
Veteran was notified of the type of evidence needed to 
substantiate the claims of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service.  

The Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The notice included the general provisions for the 
effective date of the claims and for the degree of disability 
assignable. 



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing error was cured by adequate 
content-complying VCAA notice and subsequent readjudication 
of the claims as evidenced by the supplemental statement of 
the case, dated in September 2008.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) ((Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the Veteran's 
service treatment records and post-service medical records as 
identified by the Veteran.  The Veteran has not identified 
any additional pertinent records for the RO to obtain on his 
behalf.  The Veteran was afforded VA examinations in May 2005 
and in September 2008 and medical opinions were obtained in 
June 2005 and in September 2008.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service treatment records disclose that in January 1969 
the Veteran was flying in a helicopter that experienced 
engine failure at 1,500 feet.  On autorotation, the 
helicopter landed hard and rolled on its side.  Initially, 
the Veteran complained of right triceps muscle pain, which 
was treated as a muscle spasm.  Two days after the crash, the 
Veteran complained of muscle stiffness in the cervical 
region.  The impression was post-accident, no serious injury.  
In June 1971 on separation examination, there was no 
complaint, finding, history, or diagnosis of any right or 
left hip abnormality.  

After service, private medical records disclose that in 
February 1997 history included the diagnosis of degenerative 
joint disease of the hips several months previously.  

In October 1998, the Veteran was evaluated for longstanding 
right hip pain, which had been controlled with medication for 
a couple of years.  X-rays revealed degenerative joint 
disease of the right hip, similar to X-rays in 1995.  In May 
1999, history included degenerative joint disease in the left 
hip.  In August 1999, in May 2000, in August 2001, and in 
October 2001, the Veteran complained of right hip pain.  In 
November 2002, the Veteran reported a history of progressive 
right hip problems over the preceding 8 years, and X-rays 
revealed advanced osteoarthritic changes of the right and 
left hips.  In January 2003, the Veteran had a total right 
replacement.  The diagnosis was advanced osteoarthritis of 
the right hip.  In February 2004, a left total hip 
replacement was done. 

In a statement in March 2005, the Veteran stated that in 
discussing his hip replacement in 2002 with a physician, the 
physician stated that a helicopter accident and compression 
injury could have initiated the hip deterioration and that 
something abnormal must have initiated the hip condition as 
the Veteran was 20 years younger that most of his other 
patients. 

On VA examination in May 2005, the Veteran stated that he did 
not complain of hip pain after his helicopter crash in 1969, 
but he did injure his left-side and neck.  The diagnosis was 
hip replacements with chronic bilateral hip pain.  The 
examiner expressed the opinion that the hip replacements were 
as likely as not related to the helicopter accident in 
January 1969.  In an addendum in June 2005, the examiner 
expressed the opinion that the evidence was insufficient to 
render a nexus opinion without resorting to speculation.  

In May 2007, the Veteran testified that following the in-
service helicopter crash, his right hip first became 
symptomatic in the 1980s and he was evaluated by a physician 
in 1989 or 1990, and he learned that he had bilateral hip 
arthritis.  

In the Remand of December 2007, the Board directed the RO to 
schedule the Veteran for a VA examination to determine 
whether it was at least as likely as not that the residuals 
of right and left hip replacements, first documented after 
service, were etiologically related to the in-service 
helicopter crash in January 1969. 

The requested VA examination was conducted in September 2008.  
On the question of whether the hip replacements were the 
result of the helicopter accident in January 1969, the 
examiner explained that when sitting in the copilot's seat as 
the Veteran did, the weight bearing forces are directed 
through the axial spine into the pelvis and ischial 
tuberosities where most of the weight is distributed when 
sitting.  The examiner concluded that it would be speculative 
to state whether or not forces in the accident were 
transmitted through the hips sufficiently enough to result in 
any type of arthritic condition later in life.  

Principles of Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  



Where a Veteran served 90 days or more during a period of war 
or after December 31, 1946, and certain chronic diseases, 
degenerative joint disease or arthritis, become manifest to a 
compensable degree within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

The Veteran claims service connection for residuals of right 
and left hip replacements due to injuries incurred in a 
helicopter crash in January 1969. 

Although the service treatment records show that in January 
1969 the Veteran was involved in a helicopter crash, the 
impression was no serious injury.  The service treatment 
records contemporaneous with the helicopter accident and 
report of separation examination not contain complaint, 
finding, history, or diagnosis, of a right or left hip 
abnormality.  On the basis of the service treatment records, 
a right or left hip abnormality was not affirmatively shown 
during service and service connection under 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303(a) is not established. 

Nevertheless the Veteran is competent to describe symptoms of 
injuries incurred in service, to include pain, but as the 
service treatment records lack the documentation of the 
combination of manifestations sufficient to identify a 
chronic condition of the right or left hip and sufficient 
observation to establish chronicity during service, and as 
chronicity in service is not adequately supported by the 
service treatment records, then a showing of continuity of 
symptomatology after service is required to support the 
claims under 38 C.F.R. § 3.303(b).

After service, private medical records show that in February 
1997 history included the diagnosis of degenerative joint 
disease or arthritis of the hips several months previously.  
In October 1998, the Veteran was evaluated for longstanding 
right hip pain, and X-rays revealed degenerative joint 
disease of the right hip, similar to X-rays in 1995.  The 
Veteran testified that degenerative changes of the hips were 
first shown in 1989 or 1990, which is about 18 years after 
service.  In any event, the documentation of arthritis, even 
as early as 1989, is well beyond the one-year presumptive 
period following separation from service in 1971 for 
arthritis as a chronic disease under 38 U.S.C.A. § 1112 and 
38 C.F.R. §§ 3.307 and 3.309.

Also the absence of evidence of continuity of symptoms from 
1971 to 1989  interrupts continuity and is persuasive 
evidence against continuity of symptomatology.  38 C.F.R. § 
3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (It was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints.).  Here, the evidence of continuity under 
38 C.F.R. § 3.303(b) fails not just because of the lack of 
medical documentation of continuity of symptoms since 
service, but the Veteran has been not asserted continuity.  
For these reasons, service connection based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is not established.



In his statements and testimony, the Veteran relates his 
current right and left hip replacements to the in-service 
helicopter accident in 1969, but because it does not 
necessarily follow that there is a relationship between the 
post-service degenerative changes or arthritis of the hips 
and residuals of hip replacements and the helicopter crash in 
service, medical evidence is required to demonstrate such a 
relationship unless such a relationship is one that a lay 
person's observation is competent to establish.

Degenerative joint disease or arthritis of the hips, 
resulting in the hip replacements, is not a condition under 
case law that has been found to be capable of lay 
observation, and the determination as to the presence of such 
a disability therefore is medical in nature, that is, not 
capable of lay observation.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where as here, the determinative issues involve questions of 
a medical diagnosis, not capable of lay observation, and 
therefore medical in nature, and of medical causation, that 
is, medical evidence of an association or link between the 
current disability and an established injury, disease or 
event in service, where a lay assertion of medical causation 
is not competent evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), competent medical evidence is required to 
substantiate the claims.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.



As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation, where a lay assertion of medical causation 
is not competent evidence.  The Board therefore rejects the 
Veteran's statements and testimony relating his right and 
left hip replacements to the helicopter accident in 1969 
during service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

On the question of medical causation, in a statement in March 
2005, the Veteran stated that in discussing his hip 
replacement in 2002 with a physician, the physician stated 
that a helicopter accident and compression injury could have 
initiated the hip deterioration and that something abnormal 
must have initiated the hip condition as the Veteran was 20 
years younger that most of his other patients.  

A medical opinion expressed in the terms of "could have," 
the equivalent of "may" also implies that it "could not 
have" and it is too speculative to establish a medical 
nexus.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus).  
Accordingly, the Board places little probative weight on this 
nexus opinion.  

On the question of medical causation, the first VA examiner 
in 2005 expressed the opinion that the bilateral hip 
replacement were as likely than not related to the helicopter 
accident in January 1969, and in an addendum, the examiner 
expressed the opinion that the evidence was insufficient to 
render a nexus opinion without resorting to speculation.  As 
neither opinion was supported by analysis, the Board 
determined that the opinions were inadequate and remanded to 
case for another opinion.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007) (the medical opinion must support its 
conclusion with an analysis that the Board may consider and 
weigh against contrary opinions).



On VA examination in 2008, the VA examiner expressed the 
opinion that it would be speculative to state whether or not 
the forces generated in the accident were transmitted through 
the hips sufficiently enough to result in an arthritic 
condition later in life.  

As the opinion did provide an analysis or rationale, the 
Board finds the opinion adequate.  Also, as there is not an 
approximate balance of positive and negative evidence on the 
question of medical causation, having rejected the opinion of 
the private physician and of the first VA examiner, as there 
is no competent medical evidence in favor of the claim, as a 
factual determination can not be based on pure speculation or 
remote possibility, 38 C.F.R. § 3.102, and as the Board may 
consider only independent medical evidence to support its 
findings on the questions of a medical diagnosis, not capable 
of lay observation, and of medical causation, where a lay 
assertion on medical causation is not competent evidence, the 
preponderance of the evidence is against the claims of 
service connection for residuals of a right and left hip 
replacements for the reasons articulated, and the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for residuals of a right hip replacement, 
a complication of arthritis, is denied.

Service connection for residuals of a left hip replacement, a 
complication of arthritis, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


